internal_revenue_service national_office technical_advice_memorandum number release date index uil nos case mis no tam-162881-02 cc corp b6 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend distributing date sec_5 s8 s9 controlled date date date date month month tam-162881-02 year year dollar_figurea dollar_figureb dollar_figurec dollar_figured x y issues whether controlled’s sale of certain of its warrants to s9 constitutes a bargain sale of the warrants within the meaning of sec_482 of the internal_revenue_code if controlled’s sale of the warrants constitutes a bargain sale whether the transaction should be recast under revrul_69_630 as a cash distribution of the bargain portion of the sale to the common parent followed by a capital_contribution of such cash to s9 conclusion controlled’s sale of the warrants does not constitute a bargain sale because the sale was at arms’ length alternatively if the sale is treated as a bargain sale within the meaning of sec_482 the bargain portion of the sale is treated as a stock_dividend under sec_305 and the basis consequences of the stock_dividend generally zero basis to distributee are determined under sec_307 facts prior to the transaction described below distributing was the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return distributing owned x of the stock of controlled which was more than and the public owned the rest distributing also owned all of the stock of sec_5 which owned all of the stock of s8 which owned all of the stock of s9 tam-162881-02 shortly after receiving a private_letter_ruling plr dated date and supplemented by a private_letter_ruling plr dated date and pursuant to its terms distributing announced that it would distribute its controlled stock pro_rata and controlled would pay a cash dividend to its shareholders of dollar_figurea per share in order to finance part of the cash dividend controlled planned to sell warrants to distributing or an affiliate of distributing the warrants were convertible into a special class of controlled stock this stock was identical to the controlled common_stock except that it was entitled to only y of a vote per share the price of the warrants was determined by a formula based on the average value of the controlled common_stock during a specified period ending on a specified date prior to the announcement of the distribution shortly after the announcement described above and several months before the controlled stock_distribution distributing’s investment banker an independent third party valued the warrants in the aggregate at dollar_figureb prior to the transfer of the warrants their value increased substantially as of date distributing’s investment banker valued the warrants in the aggregate at dollar_figurec nevertheless controlled sold the warrants to s9 for the original stated price of dollar_figureb on date distributing distributed the stock of controlled to its shareholders pro_rata on date s9 distributed the warrants to s8 s9 deferred the gain that it otherwise would have recognized as a result of this distribution on date s8 sold the warrants to sec_5 in month of year sec_5 sold some of the warrants to a group of underwriters in month of year sec_5 sold the remaining warrants back to controlled the sale of the warrants by sec_5 outside the group triggered s9's deferred gain s9's amount_realized is dollar_figured the issue is whether s9's aggregate basis in the controlled warrants is dollar_figureb or dollar_figurec law and analysis taxpayer’s argument the taxpayer argues that the bargain sale principles of revrul_69_630 1969_2_cb_112 apply to the sale of the warrants in revrul_69_630 individual a owns all of the stock of corporations x and y a caused x to sell property to y for less than an arm' sec_1 the terms used in this technical_advice_memorandum to describe the parties are identical to those used in the original and supplemental private letter rulings updated to reflect changes in the corporate structure of distributing since the issuance of these letters controlled sold other_securities to other affiliates of distributing to finance the rest of the cash dividend tam-162881-02 length price applying sec_482 the ruling held that the income of x will be increased to reflect the arm's length price of the property sold to y the ruling further held that the basis of the property in the hands of y will also be increased to reflect the arm's length price finally the ruling held that the amount of such increase will be treated as a distribution to a the controlling shareholder with respect to his stock of x and as a capital_contribution by a to y applying the principles of revrul_69_630 to its case the taxpayer argues that s9 would be treated as having paid dollar_figurec for the warrants for which controlled would not recognize any gain thus resulting in s9's obtaining a dollar_figurec basis in the warrants controlled would be treated as having distributed the difference between what it was deemed to have received dollar_figurec and what it actually received dollar_figureb to distributing as a cash distribution with respect to its controlled stock and distributing would be treated as having made a capital_contribution of such amount to sec_5 which will be treated as having contributed such amount to s8 which will be treated as having contributed such amount to s9 the appeals officer’s arguments the appeals officer a o makes several arguments challenging taxpayer’s analysis first the a o disputes the aggregate value of dollar_figurec as of date as the correct fair_market_value of the warrants on that date the a o notes that the warrants were convertible into a new class of controlled common_stock which would dilute and thus reduce the value of the outstanding controlled stock the a o also notes that the new class of controlled common_stock would only have y of a vote per share this reduced voting power would also reduce the value of such stock this reduction in the value of the controlled stock would also reduce the value of the controlled warrants second the a o distinguishes revrul_69_630 because in that case the selling corporation included the deemed sales_price in income by contrast in this case controlled would not recognize any gain upon the receipt of property in exchange for the warrants thus the a o argues that if such amount is not included in income it cannot be added to the basis of the warrants finally the a o argues that under sec_1_1502-31 as in effect for the years at issue the basis_of_property received in a distribution is determined under old sec_301 old sec_301 provides that the basis_of_property in the hands of the recipient is the sum of the adjusted_basis of the property in the hands of the distributing_corporation plus the amount of gain recognized by the distributing_corporation under the current facts the basis of the warrants in the hands of the distributing_corporation is zero and since the distributing_corporation recognized no gain on the distribution such basis remains zero analysis tam-162881-02 we agree with the result advocated by the a o but on different grounds issue one a threshold issue in this case is whether controlled’s sale of the warrants constitutes a bargain sale if it does not there is no need to determine the consequences of the transaction under the recast principles of revrul_69_630 for the reasons explained below we conclude that the sale not a bargain sale at the time the terms of the warrants were written the parties agreed that dollar_figureb was the fair_market_value of the warrants the parties secured an opinion from distributing’s investment banker an independent third party that dollar_figureb was in fact the aggregate fair_market_value of such warrants in that case they are bound by that valuation see doctor’s bldg hospital inc v u s ustc s d tex thus at the time of the agreement there was no bargain element to the acquisition of the warrants because the parties were operating at arms’ length see nestle holdings inc v commissioner 152_f3d_83 moreover the warrant agreement did not contain a provision for adjusting the purchase_price of the warrants should it go up or down between the time of the agreement and the time of the sale thus there is no authority for the taxpayer to recalculate the purchase_price based on its alleged fair_market_value at the time of the sale under this analysis there is no need to recast the transaction or make collateral adjustments to account for a bargain element when there is no bargain element in particular the service is only allowed to recast a transaction or series of steps if the form of those steps does not reflect their substance see eg 90_tc_171 aff'd 886_f2d_1318 7th cir 111_tc_315 in this case as noted above at the time of the agreement it is uncontested that the consideration for the warrants equaled their fair_market_value thus there is no basis for the service to recast the transaction in this case even if it were so inclined in addition even if the form of the transaction does not reflect its substance the taxpayer is generally precluded from attempting to recharacterize its own transaction see 108_tc_590 see also 87_tc_1046 63_tc_149 citing 264_f2d_305 2d cir aff'g 29_tc_129 estate of durkin v commissioner tcmemo_1992_325 supplemented by 99_tc_561 and estate of corbett v commissioner tcmemo_1996_255 thus even if the taxpayer is correct that the acquisition of the warrants wa sec_3 under this analysis since the price of the warrants at the time of the sale is irrelevant we do not address the a o ’s argument challenging the taxpayer’s valuation of the warrants at the time of the sale tam-162881-02 a bargain sale taxpayer is precluded from making this argument issue two even if controlled’s sale of the warrants constitutes a bargain sale we agree with the a o that revrul_69_630 is distinguishable but for a different reason revrul_69_630 and other similar authorities deal with the bargain sale of property in the current case controlled is not selling property but its own warrants warrants and stock of a corporation are treated differently under the code from property under sec_317 warrants are not considered property for purposes of certain specified code sections including sec_301 in other words there are specific sections of the internal_revenue_code dealing with such instruments these sections are exceptions to the general provisions of the code dealing with sales or distribution_of_property for example if revrul_69_630 did apply the first collateral_adjustment is a deemed_distribution of the bargain amount from the seller to the common parent in the case of property the applicable code section i sec_301 in the case of a corporation’s own warrants there is a specific code section which addresses that - sec_305 this specific code section overrides the application of the general_rule of sec_301 if revrul_69_630 does not apply then the most straightforward analysis is to treat the transaction as a sale of warrants from controlled to s9 to the extent of the consideration paid_by s9 to controlled with the remainder of the warrants treated as having been distributed by controlled to distributing under sec_305 distributing’s receipt of the warrants would be tax-free in addition distributing’s basis in the warrants would be determined under sec_307 in this case since distributing has represented that the value of the warrants deemed distributed is less than of the value of the underlying stock sec_307 would apply under that provision distributing would have a zero basis in these warrants distributing would then be treated having contributed the warrants ultimately to s9 as described above s9's zero basis in the warrants it ultimately received from distributing would be added to the amount dollar_figureb that it paid controlled for warrants thus s9's aggregate basis in the warrants is dollar_figureb caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent because our analysis under sec_305 and sec_307 achieves the same result as the a o ’s consolidated_return argument we do not need to address it here
